Title: From James Madison to Richard Cutts, 31 October 1823
From: Madison, James
To: Cutts, Richard


        
          Dear Sir
          Montpr. Ocr. 31. 1823
        
        I have this moment recd. your 2 letters the last inclosing the note now returned with my signature. I had previously written to Mr. G. Graham and inclosed him $345. the interest due on the whole debt on the 4th. next month. Be so good as to attend to this circumstance, as the interest

is in the new note made payable on the postponed instalment from Novr. 22. to Novr. 23. I send this by a special messenger that a mail may not be lost. Yrs.
        
          James Madison
        
      